Title: From Alexander Hamilton to the Citizens of New York, [26 February 1789]
From: Hamilton, Alexander
To: Citizens of New York


[New York, February 26, 1789]
The Committee appointed by the Meeting at Bardin’s Tavern, on Monday evening, for the purpose of carrying into execution the views of the meeting respecting the election of Mr. John Lawrence, as a representative of this district in Congress, having understood that a meeting was held this evening at the Coffee house in opposition to that nomination, which has been adjourned till to-morrow evening, at Bardin’s Tavern; and thinking it of importance to the union of the city, that the intended meeting should be a full one, beg leave to recommend the general attendance of their fellow citizens upon that occasion,

By Order of the committee,
Alexander Hamilton, Chairman.
Thursday, Feb. 26, 1789.

